Citation Nr: 1625197	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for stomach disorder, to include gastroesophageal reflux (GERD) as secondary to service-connected disability.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991, during peacetime and the Persian Gulf War.  Service personnel records reflect that the Veteran served in the Southwest Asia theater of operations in Saudi Arabia.  Form DD 214 shows that the Veteran received the Southwest Asia Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).

In December 2010, the Board remanded the claims for service connection for tinnitus, a cervical disorder, fibromyalgia, IBS, and a stomach disorder to include reflux.  During remand status, the RO granted the claim for service connection for tinnitus.  Therefore, the Board finds no controversy remains in that matter for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In various correspondence, a private attorney filed a motion to withdraw as counsel for the Veteran.  In April 2016, the undersigned Veterans Law Judge granted the motion.  The Board notified the Veteran in an April 2016 letter of the withdrawal of his counsel, afforded him an opportunity to appoint new representation, and informed him that the Board would presume he wanted to proceed without representation if no response was received within the designated time.  As the Veteran provided no response to the April 2016 Board letter, the Board presumes the Veteran seeks to represent himself in this appeal.

The issue of service connection for IBS and fibromyalgia is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A cervical spine disability is not shown in service; and a cervical spine disorder diagnosed as myositis is not etiologically related to disease or injury incurred during active duty.

2.  GERD with hiatal hernia is secondary to medications taken for service-connected ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for GERD with hiatal hernia as secondary to service-connected disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA's duty to notify was satisfied by letters dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate. 

It is noted that the Veteran's appeal was remanded by the Board for additional development.  The requested actions were completed as to the claims addressed herein.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for a cervical spine disorder and stomach reflux.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

A cervical spine condition was not "noted" in service.  Also, a cervical spine (or neck) conditions that explicitly recognized as chronic under 38 C.F.R. § 3.309(a) is not shown.  Therefore, "continuity of symptomatology" may not be used to establish the second and third Shedden/Caluza elements.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); and Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Cervical Spine Disorder

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for cervical spine disability.  A cervical spine (neck) disability is not shown in service and arthritis is not shown within the initial post separation year (or at any time during this appeal); and the Veteran's current cervical spine disability is not etiologically related to disease or injury incurred in service.

STRs reflect no complaints or findings for abnormal cervical spine pathology.  Report of separation examination dated in October 1991 reflects normal clinical evaluation of the spine and no history of neck problems.  The Veteran denied swollen or painful joints on the history part of his exam and described his health as good.  VA treatment records include an x-ray study dated in June 1994 that shows negative exam, but some straightening of the cervical curvature suggestive of regional muscle spasm.  A December 2008 VA treatment record shows normal inspection of the neck.  Report of VA examination dated in April 2011 reflects no history of spine trauma.  The diagnosis was cervical myositis.  The examiner opined that cervical myositis is not likely related to service, noting that the Veteran served until 1991 and that there was no neck pain or injury during military service, and that the 1991 service separation examination showed no cervical problems or complaints, plus no documented neck problems in the 5 years after service separation.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's opinion that his neck problems are related to service has diminished probative value as he has no medical training or expertise.  The Board assigns greater probative value to the normal STRs that include normal clinical evaluation at service separation in October 1991 and the unfavorable April 2011 VA medical opinion.  These are more probative than the Veteran's unsupported medical opinion as they were prepared by a skilled, trained and neutral medical professional after in-person examination of the Veteran, and the VA medical opinion was additionally prepared after review of the relevant medical evidence and obtaining a medical history from the Veteran.

The Board has considered the Veteran's statement that service connection is warranted for cervical disorder "as a result of my Combat Duty during Desert Storm."  See Informal Claim (VA Form 21-4138) (July 2008).  The Veteran argues that 38 U.S.C.A. § 1154(b) is for application.  See VA Form 9 (April 2009) and VA Form 21-4138 (August 2009).  The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather this statute eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may then be linked.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Stated differently, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In this case, the Board finds that the Veteran is not a combat veteran.  The record shows that the Veteran was attached to the 82nd Engineer Battalion and served in the Gulf War theatre of operations in Saudi Arabia for a 4 month duty assignment.  See Military Personnel Records (January 2015).  The evidence does not show that the Veteran engaged in actual combat with the enemy as the Veteran has not reported nor does not record show that the veteran took part in "a fight or encounter with a military foe or hostile unit or instrumentality."  See VAOPGCPREC 12-99.  Additionally, the Veteran has not articulated any particular in-service event (combat or otherwise) that injured his neck or cervical spine region.

The Board has considered the laws recited by the Veteran in June 2010 correspondence although the Board finds that this evidence has little probative value as it is wholly untethered from any discussion of how the facts support the Veteran's case under the laws set out in this correspondence.  See Correspondence (June 2010).

In sum, a cervical spine disorder is first shown years after the Veteran's service separation, and the more persuasive evidence of record shows that his condition, diagnosed as cervical myositis, is unrelated to service.  The Veteran has not provided a favorable medical opinion in this matter.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; and Gilbert, supra.  Accordingly, the claim is denied.

Stomach Disorder - GERD

Having carefully reviewed the evidence of record, the Board finds that service connection for GERD with hiatal hernia is warranted.

Report of VA examination for esophageal conditions dated in July 2012 reflects diagnoses for GERD and hiatal hernia.  The Veteran provided a history of acid reflux and epigastric burning, noting that he takes several medications for his service connected ankle condition including Tramadol, Meloxicam, Aleve, and others.  For his esophageal problems, he takes Omeprazole daily.  The examiner opined that the Veteran's esophageal disorders are "as likely as not" proximately due to or the result of medications taken for service-connected ankle disorder.

Accordingly, in view of the evidence showing disability related to service-connected disorder, the Board finds that the evidence supports service connection for GERD with hiatal hernia as secondary to service connected ankle disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.


ORDER

Service connection for cervical spine disability is denied.

Service connection for GERD with hiatal hernia is granted.


REMAND

Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A Persian Gulf veteran is a veteran who service on active duty in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, Qatar, and other specified areas in that region.  See 38 C.F.R. § 3.317(e).  The period of the Persian Gulf War is from August 2, 1990, forward.  38 C.F.R. § 3.2(i) (2015).  Here, service personnel records show that the Veteran served in Saudi Arabia from December 1990 to April 1991.  Thus, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and he is deemed a Persian Gulf veteran.

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be considered service connected.  38 C.F.R. § 3.317(a)(6).  Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent Southwest Asia duty and the onset of the disability.  38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

With consideration of the above provisions governing Persian Gulf veterans, the Board remanded this case in December 2010 for a VA examination and medical opinion to confirm whether the Veteran has fibromyalgia and IBS and whether fibromyalgia and/or IBS has manifested to a degree of 10 percent or more since his discharge from service in November 1991.  While VA examinations in August and September 2011 confirmed diagnoses for fibromyalgia and IBS, the requested medical opinion was not provided.  As such, there has not been substantial compliance with the remand directives and, therefore, the issues on appeal require remand.  Stegall v. West, 11 Vet. App. 268 (1998) (Where remand orders of the Board are not complied with, the Board errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained from a physician on whether it is as likely as not (50 percent or greater probability) that fibromyalgia and/or IBS was manifested to a degree of 10 percent or more since the Veteran's discharge from service in November 1991, as defined by the VA rating criteria for each disorder.  The physician must review the Veteran's electronic claims file.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.   If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Re-examination of the Veteran is not required unless deemed necessary by the physician preparing the medical opinion.

2.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it fully complies with the directives of this REMAND.

3.  Then, the AOJ should readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


